 Case: 5:20-cv-00061-DLB Doc #: 19 Filed: 02/02/21 Page: 1 of 1 - Page ID#: 767




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                   AT LEXINGTON

CIVIL ACTION NO. 20-61-DLB

JAMES A. FOSTER                                                               PLAINTIFF


v.                                          JUDGMENT


ANDREW SAUL, Commissioner
of the Social Security Administration                                       DEFENDANT

                         * *   * *    * *   * *    * *   * *   * *   * *

       Consistent with the Memorandum Opinion and Order entered today, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, IT IS ORDERED AND ADJUDGED

as follows:

       (1)     The administrative decision is AFFIRMED and judgment is entered in favor

of Defendant Commissioner;

       (2)     Plaintiff James Foster’s Complaint (Doc. # 1) against Defendant

Commissioner is DISMISSED WITH PREJUDICE; and

       (3)     This action is DISMISSED and STRICKEN from the Court’s active docket.

       This is a final and appealable order and no just cause for delay exists.

       This 2nd day of February, 2021.




J:\DATA\SocialSecurity\Orders\Lexington\20-61 Foster Judgment.docx
